BENSON, Judge
DECISION
This case was tried before me on August 13, 1976. The Plaintiff appeared with his attorney, Mr. William Anderson. The Defendants appeared through their attorney, Mr. Herman Skipper, Assistant Attorney General.
After oral arguments on August 19,1976, the matter was submitted for decision.
At the conclusion of oral argument, Defendants conceded that no law in Guam provides for seizure of slot machines apart from a criminal action. Since the seizure of the slot machines on July 17 and July 27, 1976, informations were filed on August 12, 1976, against the Plaintiff. The Defendants in this case now pray that the court not order *334delivery of the slot machines to the Plaintiff-owner pending the disposition of the criminal cases.
These seizures were made pursuant to decisions made and orders given by the Chief of the Vice and Narcotics Squad. Nothing in the testimony of the members of the police involved suggests that any arrests were contemplated; the police knew where the machines were located; went to those places and determined that they were used for gambling; and made the seizure. There was no contention in the testimony that the machines were in the possession of the Plaintiff. No summons has been issued to bring Plaintiff before the court to answer the criminal charges. All circumstances indicate that the Government seeks only the confiscation of the slot machines. This, they concede, they have no right to, apart from the criminal action filed subsequent to the seizure.
I conclude that Plaintiff has established his right to possession of the 9 slot machines as against the Defendants.
Let judgment be entered directing Defendants to return the slot machines to Plaintiff as prayed.
JUDGMENT
This cause came on regularly for trial on the 13th day of August, 1976, before the Honorable Richard H. Benson, Judge, presiding, sitting without a jury. Plaintiff appeared with his attorney, Mr. William Anderson, and defendants appeared through their attorney, Mr. Herman Skipper, Assistant Attorney General, and evidence both oral and documentary having been presented by both parties and the cause having been argued and submitted for decision and the court having made and caused to be filed its written Memorandum Decision,
IT IS ORDERED, ADJUDGED AND DECREED that defendants return to the plaintiff all of the coin-operated amusement devices as prayed for in the complaint.